Citation Nr: 1032679	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2000 to March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2004 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York. 

The Veteran provided testimony at a September 2007 hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of the 
proceeding is of record and has been reviewed.  

The Board remanded the Veteran's appeal in December 2007 and 
again in August 2009.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A neck disorder is causally or etiologically related to service.  


CONCLUSION OF LAW

A neck disorder was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable grant of service connection for the Veteran's 
claim, any deficiencies as to VA's duties to notify and assist 
are deemed moot and no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384. 393 (1993).

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

Discussion

The Veteran contends that her neck disorder was incurred as a 
result of her active service.  Specifically, the Veteran contends 
her condition is the result of an in-service motor vehicle 
accident.  

The Veteran's April 2000 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a cervical 
condition or injury.  A July 2003 Medical Evaluation Board report 
notes that the Veteran had a recent motor vehicle accident, 
resulting in a diagnosis of a muscle strain and low back pain.  
The report of a September 2003 separation examination included an 
abnormal clinical evaluation of the spine, but there were no 
defects or diagnoses reported pertaining to the neck.  The report 
of a January 2004 VA examination conducted prior to separation 
included the Veteran's report of occasional neck pain.  Physical 
examination demonstrated normal range of motion; there was no 
diagnosis.  

The Veteran separated from service in March 2004 and subsequently 
initiated a claim for service connection for a neck pain later 
that month, claiming that it began in July 2003.  

Post-service VA outpatient treatment records demonstrate that the 
Veteran sought treatment for cervical pain from June 2005 to 
March 2006.  

An October 2006 private treatment record demonstrates that the 
Veteran sought treatment for a cervical strain and provided a 
history of motor vehicle accident in 2003. 

In December 2008, the Veteran underwent a VA examination during 
which she reported that she sought treatment from a chiropractor 
for approximately one year to treat several conditions, including 
her neck, due to a motor vehicle accident in 2003.  The 
examination did not include objective findings or a diagnosis 
regarding the Veteran's claimed cervical condition.  

The report of a December 2009 VA examination included the 
examiner's notation of a service treatment record dated in 
October 2003 which documented that the Veteran injured her neck 
in a motor vehicle accident, however, the examination did not 
include objective findings or a diagnosis regarding the Veteran's 
claimed cervical condition.  

In the January 2010 addendum to the December 2009 VA examination, 
the examiner noted that the claims folder and service treatment 
records had been reviewed.  The Veteran reported a history of 
cervical strain since the 2003 accident.  The examiner noted a 
Medical Evaluation Board report from Dr. T.M. dated in July 2003 
that followed a motor vehicle accident.  Upon examination and 
review of the Veteran's claims file, the examiner indicated that 
the Veteran's cervical spine had normal function.  The examiner 
opined that the Veteran's cervical strain was associated with a 
motor vehicle accident that occurred in 2003, seven years ago, 
and the pain has since subsided.

Although the most recent VA examination found that the Veteran 
did not have any diagnosable neck disorder, the requirement for a 
current disability is satisfied if there is evidence of the 
disability at any time since the Veteran's claim for service 
connection in March 2004, even if the disability is currently in 
remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008). 

The October 2006 private treatment record included the finding of 
a neck strain due to a motor vehicle accident in 2003.  Moreover, 
VA outpatient treatment records dated in June 2005 to March 2006 
demonstrate the Veteran sought treatment for chronic cervical 
pain.  Thus, under McClain, the requirement that the Veteran have 
a current disability is satisfied.  

Evidence in support of the claim includes service treatment 
records documenting a 2003 motor vehicle accident; the Veteran's 
report of neck pain on pre-separation VA examination in January 
2004 and her assertions that she continued to suffer neck pain 
since the in-service accident.  Continuity of symptomatology has 
been established.  Savage, 10 Vet .App. at 488.  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a neck injury was incurred in service 
and service connection is warranted.  38 U.S.C.A. §§ 5107, 
1154(b);. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a neck disorder is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


